 Case 2:21-cv-11321-GCS-CI ECF No. 16, PageID.132 Filed 08/23/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


SERKIS MENDIK,

             Plaintiff,
                                                 Case No. 21-11321
      v.
                                                 Hon. George Caram Steeh
SUBURBAN OF FERNDALE, LLC, et al.,

         Defendants.
_______________________________/

                      ORDER GRANTING MOTION FOR
                     ALTERNATE SERVICE (ECF NO. 11)

      Plaintiff seeks to serve Defendant Darren Emad Naimi by alternate

means. Plaintiff attempted to serve Naimi personally at his residence in

Waterford, Michigan, but discovered that his home is under renovation and

that no one appears to be living there. The address remains current, as no

change of address or forwarding request was received by the post office.

ECF No. 11-2, 11-3. Naimi’s vehicles are registered to the Waterford

address and he is a registered agent for two limited liability companies,

also at that address. ECF No. 11-4, 11-5. Plaintiff seeks leave to serve

Naimi by first-class mail, posting, and certified mail, return receipt

requested.

                                       -1-
 Case 2:21-cv-11321-GCS-CI ECF No. 16, PageID.133 Filed 08/23/21 Page 2 of 3




      Pursuant to Fed. R. Civ. P. 4(e), service on an individual may be

made by “following state law” in the forum state. The Michigan Court Rules

provide that an individual may be served by personal delivery or by certified

mail, return receipt requested, and delivery restricted to the addressee.

M.C.R. 2.105(A). If service “cannot reasonably be made as provided by this

rule, the court may by order permit service of process to be made in any

other manner reasonably calculated to give the defendant actual notice of

the proceedings and an opportunity to be heard.” M.C.R. 2.105(I).

      In light of the circumstances, it appears that service cannot

reasonably be made as set forth in the court rules. Plaintiff proposes

effecting service by posting, first-class mail, and certified mail. The court

finds these methods are reasonably calculated to give Defendant actual

notice of these proceedings and an opportunity to be heard. See Interstate

Asphalt Holdings LLC v. Spry, No. 20-CV-12755, 2020 WL 7338566, at *2

(E.D. Mich. Dec. 14, 2020).

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for

alternate service is GRANTED. Plaintiff shall serve Defendant Naimi a copy

of the summons, complaint, and this order, by the following methods: (1)

posting on the door of 3665 Lake Front Street, Waterford, MI 48328; (2)




                                      -2-
 Case 2:21-cv-11321-GCS-CI ECF No. 16, PageID.134 Filed 08/23/21 Page 3 of 3




first-class mail to the same address; and (3) certified mail, return receipt

requested, to the same address.

Dated: August 23, 2021
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                    August 23, 2021, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                            -3-
